Citation Nr: 1639170	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's file has since been transferred to the RO in Buffalo, New York.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1993 rating decision denied the Veteran's claim for service connection for hearing loss.  The Veteran did not appeal that decision, nor did he submit new and material evidence within a year thereafter, and the decision became final.

2.  Since the final denial in July 1993, the Veteran has submitted evidence which raises a reasonable possibility of substantiating claim for entitlement to service connection for hearing loss.  

3.  The most probative evidence of record fails to demonstrate that the Veteran's currently-diagnosed tinnitus had its onset during active duty or that it was caused by military noise exposure.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying the claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (1993).

2.  New and material evidence has been received since the July 1993 decision with regard to entitlement to service connection for hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  While the Veteran indicated that additional VA treatment records were outstanding with regard to his claim for hearing loss, he has not indicated that outstanding records exist with regard to his tinnitus claim.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an April 2013 VA audiological examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In this case, the Veteran asserts that his currently-diagnosed hearing loss had its onset in, or is otherwise related to, his military occupational specialty of Infantryman during his period of active service.    

In a rating decision dated in July 1993, the Veteran's claim was denied because there was no objective evidence of hearing loss in the record.  The Veteran did not file a timely appeal, or submit new and material evidence within a year following this rating decision, thus the decision became final.  38 U.S.C. § 7104(b); 38 C.F.R. 
§ 20.1100.

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the original denial, the medical record pertaining to hearing loss consisted only of the Veteran's service treatment records.  While the October 1977 separation examination audiogram was normal for VA purposes, the examiner indicated that his ears were abnormal due to excessive cerumen, bilaterally.  On the Veteran's Report of Medical History, he checked "Yes" to hearing loss and noted a complaint of right ear hearing loss.

Since that time, VA outpatient reports and a VA examination report have been associated with the record.  Following a review, the most pertinent new evidence consists of VA outpatient records, as well as the VA examination report, which indicate some degree of hearing loss, bilaterally, rising to the level of hearing loss that meets VA standards on the right side.  Though the report indicated that it was less likely than not that said hearing loss was related to the Veteran's period of service, the report nonetheless satisfies a prior deficiency.  

Evidence now of record clearly identifies a current diagnosis of hearing loss.  As such, new and material evidence has been received sufficient to reopen this claim.  The issue of entitlement to service connection for hearing loss is addressed below.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 




Service Connection

The Veteran asserts that he has tinnitus as a result of his period of active service.  The Board notes that the Veteran's DD Form 214 documents that his military occupational specialty was Infantryman, which supports his statements concerning exposure to loud noise such as gunfire while in service.  As such, acoustic trauma is conceded.

Turning to the principles of service connection, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).
As to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints or diagnoses of tinnitus.  While the Veteran reported right ear hearing loss at separation, he made no mention of any ringing in the ears.
Post-service, while the Veteran filed a claim for service connection for hearing loss in 1993, such was not accompanied by a claim for tinnitus.  While VA treatment reports note continued treatment for hearing loss, to include the administration of hearing aids, it does not appear that the Veteran reported tinnitus symptoms.
In his August 2010 claim, the Veteran wrote that his tinnitus began March 17, 1976, which simply represents the first day he was in service.  As such, this statement is not taken as showing the actual onset of ringing during service.
Moreover, during a VA examination in April 2013, provided in conjunction with this claim, the Veteran reported the onset of tinnitus approximately 10 years prior (which would place the onset in approximately 2003).  This onset would place the Veteran's first sign of tinnitus more than two decades following separation.  As such, the examiner opined that it was less likely than not that tinnitus was incurred during the Veteran's period of active duty.  Of note at a July 2010 VA treatment session no tinnitus was noted to be present.

As a lay person, the Veteran is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, here, the record does not contain any probative medical evidence linking the Veteran's tinnitus to his period of active duty.  That is, the record does not appear to contain a single statement from the Veteran indicating that his tinnitus symptoms began during active duty and had continued to the present day.

Because credible lay testimony regarding the onset of tinnitus was not contained in the claims file, VA obtained a VA examination.  However, the examiner after reviewing the evidence of record concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.  This opinion constitutes the most probative medical evidence of record, and demonstrates that the disorder was diagnosed more than two decades following separation.  Further, there is no evidence of record to demonstrate a probative medical link between the Veteran's tinnitus and his time in service.  

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such service connection for tinnitus is denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran claims that he has sensorineural hearing loss that originated in service as a result of exposure to acoustic trauma.  The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was Infantryman.  

The Veteran was afforded a VA examination in April 2013.  While the Veteran was diagnosed with bilateral hearing loss, only hearing loss in the right ear met the criteria for hearing loss for VA purposes.  The VA examiner determined that it was less likely than not that the Veteran's hearing loss was related to his period of service, as hearing loss was normal on separation, and because the Veteran's first report of hearing loss did not occur until 2003.  However, the Board points out that the Veteran filed a claim for service connection for hearing loss in 1978, within one year of separation, and that right ear hearing loss was reported at the time of his separation from service.  VA outpatient records from September 2010 and September 2011 also note reports indicating hearing loss symptoms 20 years prior.  As such, it is clear that the Veteran reported the onset of hearing loss much earlier than noted by the examiner, and in fact, was reported prior to separation.

Therefore, the Board finds that an additional examination is necessary so as to obtain a probative VA medical opinion with regard to any currently-diagnosed hearing loss, bilaterally.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, in a July 2013 statement, the Veteran indicated that records may exist from VA facilities in Castle Point, New York, from 1978-1979; Albany, New York, from 1982-1989; and from Brocksville, Ohio, from 1990-1991; which may demonstrate hearing loss treatment.  It does not appear that an attempt has been made to obtain these documents, to the extent available.  On remand, such an attempt shall be conducted prior to scheduling the VA examination.  If the search yields a negative result, that should be noted and associated with the record.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA outpatient treatment records, to include from VA medical centers in Castle Point, New York, from 1978-1979; Albany, New York, from 1982-1989; and from Brocksville, Ohio, from 1990-1991.  If the search yields a negative result, that should be noted and associated with the record.

2.  Then, schedule the Veteran for a VA audiological examination.  The examiner should address the following questions:

a) Does the Veteran have hearing loss in either or both ears for VA purposes?  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

b)  If hearing loss for VA purposes is found in either ear, is it at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss was otherwise caused by active service?  Why or why not?  In so doing, the examiner should review the Veteran's separation examination and 1977 report of medical history, as well as his claim for service connection in 1978.  

3.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


